DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of  U.S. Patent No. 10975265. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patent ‘265 recites a radical-curable adhesive composition comprising: a rubber (a) having one or more (meth)acryloyl groups within a single molecular chain, a polymerisable monomer (b) having both an epoxy group and a (meth)acryloyloxy group in each molecule thereof, a radical polymerization initiator (c), polymerizable monomer ( e) other than the polymerizable monomer (b) and excluding (meth)acrylic acid, a vinyl ester compound  and an acicular filler ( d)  (inorganic filler; see claims 8 and 9 of patent ‘265). 
The inorganic filler in a 3 to 1,000 parts by mass of patent ‘265 corresponds to the acicular filler of the instant claims. Therefore, one of ordinary skill in the art would recognize that the inorganic filler of patent ‘265 should have a fiber length of 500 to 2000 µm and an aspect ratio of 5 to 300 as instantly claimed.  Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites the limitation "the vinyl ester compound (f) are included in the radical-curable adhesive composition”. However, there is no positive recitation of a vinyl ester compound (f) in claim 1.  There is insufficient antecedent basis for this limitation in the claim. The claim as written is indefinite and unclear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (JP H07-326635). 
Regarding claims 1, 3-9 and 14-16, Yoshida sets forth an adhesive composition for encapsulating semi-conductor devices.  Yoshida sets forth by example a composition comprising 20 parts of a liquid polybutadiene-acrylonitrile copolymer; 10 parts of glycidyl acrylate; 10 parts solvent (butyl cello solve); 10 parts an acyclic diacrylate (R-684); 0.5 parts a peroxide initiator (Parkmill D) and 80 parts of a silver powder filler component.   This example is obvious over the instant claims, wherein the total amount of the polymerizable compound (b) and the polymerizable compound (d) and excluding methacrylic acid is 100 parts per mass based on 100 parts of (a); the inorganic filler is found in an amount of 197 parts per 100 parts of (a) to (d) and excluding (meth) acrylic acid and the vinyl ester. 
Yoshida is silent with regard to if the adhesive has insulating properties; however, the composition is obvious over  the example of Yoshida and is espoused to be an adhesive for sealing/encapsulating semiconductor components.  Thus, it should inherently be insulating since to any electric conducting would be detrimental to the semiconductor device.  
The acicular filler ( silver filler ) of Yoshida  corresponds to the acicular filler of the instant claims. Therefore, one of ordinary skill in the art would recognize that the acicular filler (silver filler)  of Yoshida  should have a fiber length of 500 to 2000 µm and an aspect ratio of 5 to 300 as instantly claimed.  Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
Claims 1-17 are rejected under 35 U.S.C. 103 as being obvious over Ito et al. (US 2019/0169468 A1).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 1-17, Ito et al. teach an adhesive containing a  radical-curable adhesive composition ( see abstract, claims and examples)  comprising: a rubber (a) having one or more (meth)acryloyl groups within a single molecular chain in an amount from 20 to 200 parts by mass (copolymer of acrylonitrile and butadiene; Table 1, Examples and  [0027 & 0031])  , a polymerisable monomer (b) having both an epoxy group and a (meth) acryloyloxy group in each molecule thereof  in an amount of (glycidyl (meth)acrylate;  Table 2 and [0027 & 0041-0045]), a radical polymerization initiator (c) in an amount from 0.1 to 10 parts by mass [0027 & 0046-0057], polymerizable monomer ( e) other than the polymerizable monomer (b) and excluding (meth)acrylic acid is 5 to 70% by mass ( see Table 2 and [0051-0053]), a vinyl ester compound [0058-0060] in 20 to 200 or 10 to 100 parts by mass  (Examples and Tables 1 and 2) and an acicular filler ( d)  (inorganic filler; see  [0061-0066] & claims 8 and 9 of patent ‘265).  The filler is glass fiber [0062]  in 50 to 500 parts by mass (30 to 300 parts by mass; [0066]). The composition contains an inorganic filler other than the acicular filler (d) ( glass fiber) is 20 to 300 pats by mass ( See Examples and Tables 1 & 2). 
The acicular filler ( glass fiber) of Ito et al. corresponds to the acicular filler of the instant claims. Therefore, one of ordinary skill in the art would recognize that the acicular filler (glass fiber)  of Ito should have a fiber length of 500 to 2000 µm and an aspect ratio of 5 to 300 as instantly claimed.  Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See  Okada et al. (US 2013/0172481 A1; see abstract, claims and examples) comprising an adhesive composition comprising a rubber copolymer and  an inorganic filler. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722